Exhibit 10.4
 
EXHIBIT B
 


THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.
 
________________________
 
Warrant for the Purchase of Common Stock
of WestMountain Index Advisor, Inc.
 
(Void if not exercised on or before September 30, 2017)
 
 

No. W-92 Date of Issuance: October 1, 2012

 
FOR VALUE RECEIVED, this Warrant is hereby issued by WestMountain Index Advisor,
Inc., a Colorado corporation (the “Company”), BOCO Investments LLC, an LLC the
State of Colorado, (the “Holder”).  Subject to the provisions of this Warrant
(“Warrant”), the Company hereby grants to Holder the right to purchase 1,852,115
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), at an exercise price of USD $1.50 per share (“Exercise Price”) or a
price per share equal to the lowest price at which a common share in the Company
has been issued in any round of financing commenced after the date of this
Warrant and prior to Holder’s exercise during the period from the date of
issuance of this Warrant through September 30, 2017.


The Holder agrees with the Company that this Warrant is issued, and all the
rights here under shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1. Exercise of Warrant.  Subject to the terms and conditions set forth herein,
the Holder may exercise this Warrant at any time on or after October 1, 2012 but
no later than the close of business (Pacific Time) on September 30, 2017 (five
years from the date of issuance).  In the event the underlying Shares are
registered on Form S-1 or S-3, and for so long as the underlying Shares continue
to be so registered, the Company, in its sole discretion, may require the Holder
to exercise all or part of the Warrant if the close price is $4.00 per share for
five (5) consecutive trading days.  To exercise this Warrant the Holder shall
present and surrender this Warrant to the Company at its principal office, with
the Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash or by check, payable to the order of
the Company, of the aggregate Exercise Price for the total aggregate number of
securities for which this Warrant is exercised or a cashless exercise at the
sole decision of the Holder.  The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter referred to as the
“Warrant Shares.”
 
 
1

--------------------------------------------------------------------------------

 
 
Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Warrant Shares issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such securities shall not then
be actually delivered to the Holder; provided, however, that no exercise of this
Warrant shall be effective, and the Company shall have no obligation to issue
any Warrant Shares to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act and applicable state securities laws, including without
limitation representations that the exercising Holder is an “accredited
investor” as defined in Regulation D under the Securities Act and that the
Holder is familiar with the Company and its business and financial condition and
has had an opportunity to ask questions and receive documents relating thereto
to his reasonable satisfaction.
 
2. Reservation of Shares.  The Company will reserve for issuance and delivery
upon exercise of this Warrant the number of Warrant Shares covered by this
Warrant.  All such shares shall be duly authorized and, when issued upon such
exercise, shall be validly issued, fully paid and non-assessable and free of all
preemptive rights.
 
3. Assignment or Loss of Warrant.  This Warrant is fully assignable by the
Holder hereof (subject to compliance with applicable laws and
regulations).  Subject to the transfer restrictions herein (including Section
6), upon surrender of this Warrant to the Company or at the office of its stock
transfer agent, if any, with the Assignment Form, attached hereto as Appendix B,
duly executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.
 
4. Rights of the Holder.  The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.
 
5. Adjustments.
 
(a) Adjustment for Recapitalization.  If the Company shall at any time after the
date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased.  In
either case, the exercise price shall also be proportionately adjusted.
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Adjustment for Reorganization, Consolidation, Merger, etc.  If at any time
after the date hereof the Company has a Change in Control (as hereafter
defined), the Holder agrees that, either (a) Holder shall exercise its purchase
right under this Warrant and such exercise will be deemed effective immediately
prior to the consummation of such Change in Control, or (b) if the Holder elects
not to exercise the Warrant, this Warrant will not expire upon the consummation
of the Change of Control but shall automatically convert to a warrant to acquire
such securities as Holder would have acquired if the Warrant had been exercised
in its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.
 
(c) Certificate as to Adjustments.  The adjustments provided in this Section 5
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder).  In each case of an adjustment in
the number of shares of Common Stock or other securities receivable on the
exercise of the Warrant, the Company at its expense will promptly compute such
adjustment in accordance with the terms of the Warrant and prepare a certificate
executed by two executive officers of the Company setting forth such adjustment
and showing in detail the facts upon which such adjustment is based.  The
Company will mail a copy of each such certificate to each Holder.
 
(d) Notices of Record Date, etc.  In the event that:
 
(i) the Company shall declare any dividend or other distribution to the holders
of Common Stock, or authorizes the granting to Common Stock holders of any right
to subscribe for, purchase or otherwise acquire any shares of stock of any class
or any other securities; or
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) the Company has a Change in Control; or
 
(iii) the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right; or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up.  Such
notice shall be mailed at least twenty (20) days prior to the date therein
specified.
 
(e) No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 6 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
(f)           Cash Dividends.  No adjustment pursuant to this Warrant shall be
made in respect of any dividend payable in cash provided that notice of such
dividend has been given in accord with section 5(d) at least fifteen (15) days
prior to the record date for the payment of such dividend.
 
6. Transfer to Comply with the Securities Act.  This Warrant and any Warrant
Shares may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows:  (a) to a person who, in the opinion of counsel to the
Company, is a person to whom this Warrant or the Warrant Shares may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 6 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.
 
7. Registration Rights.  The Company is not required or obligated to file a
registration statement with respect to any of the Warrant Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
8. Legend. Unless the Warrant Shares have been registered under the Securities
Act on Form S-1 or Form S-3, upon exercise of this Warrant and the issuance of
any of the Warrant Shares, all certificates representing such shares shall bear
on the face thereof substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
9. Notices.  All notices required hereunder shall be in writing and shall be
deemed given when sent by facsimile (if delivery confirmation is received),
e-mailed, delivered personally or within two days after mailing when mailed by
certified or registered mail, return receipt requested, to the Company or the
Holder, as the case may be, for whom such notice is intended, if to the Holder,
at the e-mail or mailing address of record of such party as most recently
provided in writing by such party to the other.  The initial addresses of the
parties are set forth below.
 
10. Applicable Law.  This Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of Colorado,
without regard to the conflict of laws provisions of such state.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 
 
 

  WestMountain Index Advisor, Inc.       By: /s/ Gregory
Schifirn                                                Gregory Schifrin, Chief
Executive Officer      
120 East Lake Street, Suite #401
Sandpoint, ID 83864
E-mail: gschifrin@terraminingcorp.com

 
 

  BOCO Investments, LLC         Address:   BOCO Investments, LLC    
262 E. Mountain Avenue
Fort Collins, CO  80524
        E-mail address:     EIN#: 16-1712050        

 
 
5

--------------------------------------------------------------------------------

 


Appendix A
 
WARRANT EXERCISE FORM
 
The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase _________________ (_______) shares of the Common Stock of
WestMountain Index Advisor, Inc., a Colorado corporation (the “Company”), at an
exercise price of $1.50 dollars (USD $1.50) per share, pursuant to the
provisions of Section 1 of the attached Warrant, and hereby makes payment of the
aggregate sum of $__________ in payment therefor.  If the Warrant is not being
exercised in full, the undersigned hereby instructs the Company to issue a
Warrant or Warrants for the unexercised portion of the Warrant and send it to
the undersigned at the address stated below.  The undersigned’s execution of
this form constitutes the undersigned’s agreement to all the terms of the
Warrant and to comply therewith.
 
 
 

    ______________________________________________     Signature           Print
Name: _____________________________________          
______________________________________________     Signature, if jointly held  
        Print Name:______________________________________          
Date:___________________________________________

 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
Appendix B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-92 issued by
WestMountain Index Advisor, Inc., a Colorado corporation, on October 1, 2012.
 
NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.
 
DATED: _________________
 
 
 

  ASSIGNOR:       _____________________________________________   Signature  
Print Name:_____________________________________          
______________________________________________   Signature, if jointly held  
Print Name:______________________________________           ASSIGNEE:     The
undersigned agrees to all of the terms of the Warrant and to comply therewith.  
    _______________________________________________   Signature   Print
Name:_______________________________________      
________________________________________________   Signature, if jointly held  
Print Name:_______________________________________

 
 


B-1
 

--------------------------------------------------------------------------------

                                                                        
 



 
                                                                      
 
 
 



 
                                                                          





 
                                                                        

